Rhodes, J. (dissenting).
For the purpose of this proceeding I shall assume that the questions here presented have not been passed upon in any other proceeding affecting relator.
The relator was convicted of the crime of grand larceny, first degree, as a second offense on February 11, 1921, and received a definite sentence of twenty years’ imprisonment. Deducting his jail time allowance of forty-six days, his maximum term of imprisonment would continue until December 28,1940. He had no absolute right to discharge prior to that date. (Former Prison Law, §§ 236, 237, 242, 243; present Correction Law, §§ 235, 236, 241, 242.) Parole is not a right, but a privilege, to be granted or withheld as discretion may impel. (People ex rel. Cecere v. Jennings, 250 N. Y. 239.)
It is true that the Governor has power under section 5 of article 4 of the Constitution of the State of New York to grant reprieves, commutations and pardons, which power may not be limited by the Legislature, but it is equally true that the Governor may impose limitations and conditions to his release of a prisoner.
In the present case the Governor did impose conditions and by virtue thereof relator was paroled on June 5, 1931. Relator signed a written acceptance of the conditions imposed by the Governor, *148such acceptance reciting among other things: “ This parole is granted under the conditions as set forth in the commutation granted by the Governor, which provides that I shall live and remain at liberty without violating the law, and be subject to the jurisdiction and control of the Board of Parole, as provided in article eight of the Correction Law.”
At the time relator was released section 243 of the Correction Law provided that: “ The Governor shall, in reducing the sentences of prisoners not subject to the jurisdiction of a Board of Parole, annex a condition that such prisoner shall live and remain at liberty without violating the law, and be subject to the jurisdiction and control of the Board of Parole for the State Prison from which he is released as provided in article eight hereof, excepting section two hundred and eighteen thereof * * *.” (See former Prison Law, § 243; present Correction Law, § 242.)
The relator argues that article 8 of the Correction Law applies only to indeterminate sentences and that, therefore, it has no application to his determinate sentence. The Governor, however, annexed as a condition of his release, which relator accepted, that relator be subject to the jurisdiction and control of the Board of Parole as provided in article 8. The conditions of relator’s parole were thus measured by the terms of said article 8. Section 215 of that article provides that the Board of Parole in releasing a prisoner on parole shall specify in writing the conditions of his parole; that a violation of such condition may render the prisoner hable to arrest and reimprisonment; that the Board shall adopt general rules with regard to conditions of parole and their violation, and section 220 of said article 8 provides that no person released on parole shah be discharged from parole prior to the expiration of the full maximum term for which he was sentenced.
Relator argues that the Prison Law and the Correction Law since the date of his sentence and original imprisonment have been amended so as to impose additional conditions and restrictions upon his release, and that it was not within the power of the Legislature to impose such conditional restrictions after his original sentence. However, as above stated, the Governor was not compelled to order the release of relator; in granting such release, he had the right to impose conditions. Relator had the choice of remaining in prison or accepting a release on the proffered terms. His only right to release was by virtue of this action on the part of the Executive, and he accepted his discharge upon those conditions. He has violated those conditions and has properly been retaken and reincarcerated.
*149The order appealed from denying his release and dismissing the writ of habeas corpus should be affirmed.
Bliss, J., concurs.
Order dismissing petitioner’s writ reversed on the law and facts, and the writ sustained, and the relator discharged.